Title: To James Madison from Sylvanus Bourne, 29 October 1801
From: Bourne, Sylvanus
To: Madison, James


					
						Sir.
						Consular Office of the U States, Amsterdam Oct 29 1801.
					
					Your Circular of Augt. 1. I have just had the honor to receive & shall fully reply thereto by the earliest opportunity, while in the 

interim every matter shall be attended to, which is equally prescribed by my duty & the desire  I  have  of  preserving  the  fullest 

Confidence  of  my  Govt.
					I shall not fail to transmit you the new Constitution lately adopted by this Country the moment I can come at it published in a 

systematic form.  I remain in Sentiments of the highest Respect Sir yr Ob Servt.
					
						S: Bourne
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
